Citation Nr: 1426768	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-12 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for chronic inflammatory demyelinating polyneuropathy of the bilateral upper and lower extremities, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had active military service from June 1969 to June 1971.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a
September 2010 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in St Louis, Missouri.  Approximately one week later in the
same month, the RO in Wichita, Kansas notified the Veteran of that determination
Due to the location of the Veteran's residence, the jurisdiction of his appeal remains
with the RO in Wichita, Kansas.

The Board notes that the Veteran's claim was previously remanded in July 2013.  At this time, the Board finds that the prior remand has been substantially complied with; therefore, the Board may proceed forward with adjudicating the Veteran's claim.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).   

This appeal was processed using the VA's virtual paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from October 1970 to June 1971 and is, therefore, presumed to have been exposed to herbicides during such service.
 
2.  In December 2009, the Veteran was diagnosed to have chronic inflammatory demyelinating polyneuropathy (CIDP) of the bilateral upper and lower extremities.
 
3.  The medical evidence of record tends to show that the Veteran's CIDP is directly related to his exposure to herbicides while serving in the Republic of Vietnam.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service connection for CIDP of the bilateral upper and lower extremities is warranted.  38 U.S.C.A. §§ 1110, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the grant of the claim for service connection below, no discussion of VA's duty to notify and assist is necessary.

The Veteran is seeking entitlement to service connection for CIDP of the bilateral upper and lower extremities.  Specifically, he has asserted that his CIDP is a result of in-service exposure to herbicides while serving in the Republic of Vietnam. 

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.307(d)(1), 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  The Veteran had service in the Republic of Vietnam from October 1970 to June 1971, and thus is presumed to have been exposed to herbicides during such service.

In the present case, although the Veteran served in Vietnam and is entitled to the presumption of exposure to herbicides pursuant to 38 C.F.R. § 3.307(a)(6)(ii) , the Board finds that service connection is not warranted on a presumptive basis for his CIDP because it is not an enumerated disease that VA has recognized as having a positive association with exposure to herbicides.  In fact, VA has determined that presumptive service connection is not warranted for neurodegenerative disease (including amyotrophic lateral sclerosis (ALS) but excluding Parkinson's disease) and chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy).  See 70 Fed. Reg. 20,308-13 (Apr. 11, 2014).  Service connection may still be granted, however, if there is adequate evidence to establish that the etiology of the Veteran's CIDP was his presumed herbicide exposure during his service in the Republic of Vietnam.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  A claimant may also establish a link between a current condition and service by demonstrating continuity of symptoms since service for a condition listed in 38 C.F.R. § 3.309.  A claimant may do so by showing (1) that a condition was "noted" during service; (2) postservice continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the postservice symptoms.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013). 

Service treatment records are silent for any complaints of, treatment for or diagnosis of CIDP.  Post service medical records show the Veteran began complaining of numbness in his hands and feet in October 2009 and was diagnosed to have CIDP of the bilateral upper and lower extremities in December 2009.  

In support of his claim, the Veteran has submitted multiple statements from his treating neurologist, who has essentially opined that prior exposure to Agent Orange predisposed the Veteran to developing CIDP.  See statements dated in October 2010, February 2012 and January 2014.  The Veteran also submitted in February 2014 an undated statement by a nontreating physician in which this physician indicates that he also has CIDP and that this condition "may lie in the immune system and then gets expressed for unknown reasons.  Some exposures such as Agent Orange may not show up for years.  The neuropathy from that would not be manifest for a long time.  In my opinion polyneuropathy might show up a long time after the causative factor were removed even if one were to know for sure what the causative factor was."  

VA treatment records show treatment for CIDP.  A February 2011 VA Primary Care Note indicates in the history of present illness section that the Veteran has CIDP "[l]ikely from agent orange."

In July 2013, the Board remanded the Veteran's claim for a VA examination with medical opinion.  The Board found the Veteran's private treating neurologist's medical opinion to be inadequate because no rationale was provided to support the opinion thereby making the opinion insufficient to support the claim but triggering VA's duty to get an examination and medical opinion.  In October 2013, the Veteran underwent examination by a VA neurologist who, after review of the records and examination of the Veteran, diagnosed him to have CIDP.  In providing a medical opinion, the neurologist stated that "I feel there may be a link to agent orange and inflammatory demyelinating neuropathy, some data suggests there is no causal link but I would err and say there is likely an immunologic mechanism triggered by the exposure causing [the Veteran's] neuropathy."

Hence, all the medical evidence of record tends to suggest that there is a causal relationship between the Veteran's presumed exposure to herbicides in Vietnam and his currently diagnosed CIDP.  There are no opinions of record that are against such a proposition.  The only evidence is the VA's determination that the scientific evidence does not support a finding that neurodegenerative diseases (including amyotrophic lateral sclerosis (ALS) but excluding Parkinson's disease) or chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy) have a positive association with exposure to herbicides.  See 70 Fed. Reg. 20,308-13 (Apr. 11, 2014).  This is based upon the National Academy of Sciences (NAS) report titled:  Veterans and Agent Orange:  Update 2012.  In that report, NAS determined that there was inadequate or insufficient evidence to determine an association between neurodegenerative disease (including amyotrophic lateral sclerosis (ALS) but excluding Parkinson's disease) and chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy) and exposure to herbicides.  Id. at 20,312.  Such a finding, however, leaves open the door for medical opinions on the issue of etiology.

Given that the evidence of record tends to show that the Veteran's CIDP of the bilateral upper and lower extremities is related to his presumed exposure to herbicides while serving in the Republic of Vietnam, the Board finds that the evidence is at least in equipoise.  Consequently, the benefit of the doubt is given to the Veteran, and service connection for CIDP of the bilateral upper and lower extremities is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for CIDP of the bilateral upper and lower extremities is granted.



___________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


